Petition for Writ of Mandamus Denied and Opinion filed December 4, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00803-CV



IN RE BNSF RAILWAY COMPANY, RANDY TUCKER, AND CHARLES
                    KILGORE, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-77247

                        MEMORANDUM OPINION

      On Wednesday, December 2, 2020, relators BNSF Railway Company,
Randy Tucker, and Charles Kilgore filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable R.K. Sandill, presiding
judge of the 127th District Court of Harris County, to vacate an oral ruling made
November 11, 2020, denying their motion for continuance and request for a jury
trial, and setting a virtual trial before the bench on December 7, 2020.

       With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show that the trial court clearly abused its discretion. In re Garza, 544
S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). The record before
this court reflects the trial court offered relators a virtual jury trial but the offer was
not accepted. The mandamus only argues that they were denied the right to a jury
trial and did not discuss this offer. Because relators have not shown the trial court
abused its discretion, the petition for writ of mandamus is denied.


                                         PER CURIAM


Panel consists of Justices Christopher, Wise, and Hassan.




                                            2